Ron. Robert 0. Smith                Opinion No. M-   247
county Attorney
Travis County Courthouse            Re:   Whether the Texas Motor
Austin, Texae                             Carrier Act is violated
                                          when a company picks up
                                          and delivers metal belong-
                                          ing to its customers for
                                          galvanization under the
Dear Mr. Smith:                           particular facts stated?
     Your letter, and brief, of June 12, 1968, requesting
an opinion of this office presents the following question:
        "Does a company violate the Texas Motor
     Carrier Act when it picks up and delivers
     metal belonging to its customers for the
     purpose of galvanizing the same when the
     follwing facts are shwn to exist, to-wit:
     (I) the ccmpany does not have a certificate
     of convenience and necessity issued by the
     Texas Railroad Comdss~on; (2) the trans-
     portation equipment is wned by the colnpany
     providing the galvanizing process; (3) s
     charge is made by the canpany for the trans-
     portation of the metal,to and from the company
     plant for the galvanizing process; (4) the
     same charge is made for the galvanizing pro-
     cess whether the company or the custoarsrtrans-
       rts the metal to and~from the COWMY    plant;
       ) the transportation:of such metal by the
     company requires the use of a highway between
     two or more incorporated cities in the State
     of Texas: (6) all of the transportation would
     be within the State of Texas." (E3nphasisadded).
     No "motor carcierw shail operate any motor-propelled
vehicle for the purpose of transportation or carriage of




                           -1200-
Ron. Robert 0.   smith,   page   2   (~-247)




property for compensation or hire over any public highway
in the state without having first obtained from the Rail-
road Commission a certificate of public convenience and
necessity or a permit to do so. Seca. 2, 3, 5 & Sa(b),
Art. 911b, V.C.S.
     "Motor carrier" is defined          by    Sec.   l(g), Art. 911b
as follows:
         "(g) The term 'motor carrier' means any
     person, firm, corporation, company, co-partner-
     ship, association or joint stock association,
     and their lessees, receivers, or trustees ap-
     pointed by any court whatsoever Owning, con-
     trolling, managing, operating, or causing to
     be operated any motor-propelled vehicle used
     in transporting property for compensation or
     hire over any public highway'in this state,
     wze    in the course of such transportation a
     highway between two or more incorporated cities,
     towns, or villages is traversed." (Emphasis
     added.)
     Applying the foregoing "motor carrier" definition to
the facts submitted, we find that the controlling question
confronting us is whether the company would be transporting
property for compensation or hire.
        Since no additional charge is made by the company
for picking up and delivering these materials and the
price paid by the custcxnerfor the galvanizing service
is the same whether the material is transported by the
company or by other means , we agree with your conclusion
that the company is not transporting property for com-
pensation or hire nor otherwise operating as a *motor
carrier" such as would be reaulated bv the Texas Motor
Carrier    Act.  New Way Lumber Co. v. &ith, 128 Tex. 173,
96 S.W.2d 282 m6);       Attorney General's Opinion No.
O-2795     (1940).
                           SUMMARY
        A company picking up and delivering metal
     belonging to its customers for galvanization
     without additional charge is not transporting
     property for compensation or hire in violation
     of Article 91lb, Vernon's Civil Statute’s, under
     the particular facts stated.

                                 -1201-
,



    lion.Robert 0. Smith, page 3 (M-247)


                                          truly yours,




    Prepared by Monroe Clayton
    Aaefst&nt Attorney General
    APPROVED:
    OPINION COMMITTEE
    Hawthorne Phillips, Chairman
    Kerns Taylor, Co-Chairman
    Alvin Zimnerrnan
    Bill Allen
    Lonny Zwiener
    Ralph Rash
    EXECUTIVE ASSISTANT
    A. J. Carubbf, Jr.




                                 -1202-